DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0100355 (Chen, et al) in view of United States Patent Application Publication 2015/0222401 (Xu, et al).
Chen, et al discloses an apparatus (figure 1, #UE3) comprising a processor (inherent since something executing the process in the title, abstract, etc.) in the configured to cause a first device (#UE3) to communicate with a second device (# eNB1) over a first radio link according to a radio access technology (RAT, it’s a cellular radio network, its accessible, and made by humans), and receive first information from 1) The locations of the UE in the cells are determined according to measurement reports of the UE. The UE may report signal strength or signal quality (for example, Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Signal to Noise Ratio (SNR) and Signal to Interference plus Noise Ratio (SINR) of their serving cells on the basis of configurations by the Node Bs, and when the signal strength or signal quality of the UE in the serving cells reaches a certain specific threshold, it may be considered that the UE is located in the central areas of the cells; and when the signal strength or signal quality of the UE in the serving cells is lower than a certain specific threshold, it may be considered that the UE is located in the edge areas of the cells. For the UE located in the edge areas of the cells, the Node Bs may also determine the adjacent cells of the UE according to the measurement reports of the UE about signal strength or signal quality of the adjacent cells. If the signal strength or signal quality of the adjacent cells is measured by the UE to be higher than a certain specific threshold, it may be considered that the UE is located in the vicinity of the adjacent cells.”)

    PNG
    media_image1.png
    369
    476
    media_image1.png
    Greyscale


Chen, et al does not explicitly disclose resource configuration information for the first device to communicate communicating with a peer device over a second radio link according to the RAT and communicate with the peer device over the second radio link according to the resource configuration information.  It is expected the first device must receive some 

    PNG
    media_image2.png
    375
    461
    media_image2.png
    Greyscale

Xu, et al teaches the use of resource configuration information for the first device to communicate communicating with a peer device over a second radio link according to an RAT and communicate with the peer device over the second radio link according to the resource configuration information for the purpose of transmitting configuration information and for discovering other devices (figures 3, 5, #30, 31, 50, Abstract, paragraphs 3, 7, 8, 10, and 54).  





    PNG
    media_image3.png
    264
    501
    media_image3.png
    Greyscale




Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the expected use of resource configuration information for the first device to communicate communicating with a peer device over a second radio link according to an RAT and communicate with the peer device over the second radio link according to the resource configuration information for the purpose of transmitting configuration information and for discovering other devices, as taught by Xu, et al, in the apparatus of Chen, et al in order to transmit transmission resource configuration 



    PNG
    media_image4.png
    331
    565
    media_image4.png
    Greyscale

Regarding claim 2, second device is a base station (#eNB1) and the peer device is a mobile device (#UE4), wherein the first radio link is an interface between the first device (#UE3) and the base station (#eNB1) and the second radio link is a sidelink (Sidelink is an adaptation of the core LTE standard that allows direct communication between two LTE devices without going through a base station. LTE Sidelink was defined by 3GPP in Chen, et al.

    PNG
    media_image5.png
    577
    492
    media_image5.png
    Greyscale



Regarding claim 4 and 14, note paragraphs 9, 15, 16, etc, figures 15 and 16 in Chen, et al.
Regarding claim 7, note paragraphs 151 and 171 in Chen, et al.
Regarding claim 12, it’s in inherent that the device has a radio circuitry in Chen, et al since it’s in a radio cellular network.  Also Xu, et al shows radio circuitry in figure 10, #101.
Regarding claim 16, note #103 in Xu, et al.
Some of the claims are in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 5-6, 8-11, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 6, 2021 have been fully considered but they are not persuasive. 
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. The focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the See MPEP § 2111 for a full discussion of broadest reasonable interpretation. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification—the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served. During examination of a patent application, a claim is given its broadest reasonable construction "in light of the specification as it In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.
The independent claims are in alternative form.
The SINR is defined as the power of a certain signal of interest divided by the sum of the interference power (from all the other interfering signals) and the power of some background noise. If the power of noise term is zero, then the SINR reduces to the signal-to-interference ratio (SIR).  

    PNG
    media_image6.png
    186
    220
    media_image6.png
    Greyscale

A short illustration above of the case when UE (user equipment) communicates with base station in presence of the interference. S means the power of the incoming signal of interest, and I-s mean interference signals. UE may lose the connection if either signal S is too weak or sum of interference signals is too large.
Chen, et al’s SINR is their signal quality “The UE may report signal strength or signal quality (for example, Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), Signal to Noise Ratio (SNR) and Signal to Interference plus Noise Ratio (SINR) of their serving cells on the basis of configurations by the Node Bs….”  Any and all signals from the peer device (#UE4) which is interfering with the first signal would be “indicated” in the SINR, which includes the second signal.

Stochastic Geometry and Random Graphs for the Analysis and Design of Wireless Networks” which further explains SINR.
Applicants have not presented any substantive arguments directed separately to the patentability of the dependent claims or related claims in each group, except as will be noted in this action. In the absence of a separate argument with respect to those claims, they now stand or fall with the representative independent claim. See In re Young, 927 F.2d 588, 590, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
M. Haenggi, J. G. Andrews, F. Baccelli, O. Dousse and M. Franceschetti, "Stochastic geometry and random graphs for the analysis and design of wireless networks," in IEEE Journal on Selected Areas in Communications, vol. 27, no. 7, pp. 1029-1046, September 2009, doi: 10.1109/JSAC.2009.090902 disclose in a 

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the .

If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645